DETAILED ACTION
The proposed amendments filed after final on 10/15/2021 have been entered.
Claims 1, 8, 10, and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, see pages 4-5 of Remarks, filed 10/15/2021, with respect to rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejection of claims 1, 8, 10, and 11 under 35 USC 112(a) has been withdrawn. Additionally, the amendments to claim 1 overcome the previous rejection of claims 1, 8, 10, and 11 under 35 USC 112(b).

Applicant’s arguments, see pages 5-8 of Remarks, filed 10/15/2021, with respect to rejections under 35 USC 103 have been fully considered and are persuasive. Park (US 2013/0041088) discloses an adhesive composition for semiconductors comprising about 16 to about 65 wt % of a thermoplastic resin, about 10 to about 25 wt % of an epoxy resin, about 0.5 to about 14 wt % of a phenolic curing agent, about 1 to about 10 wt % of an amine curing agent, about 0.1 to about 10 wt % of a phosphorus-containing 
Park is silent with regard to the use of silver flake, as well as a metal flake having the presently claimed characteristics. Furthermore, Park is silent with regard to the claimed relative ratio of 3-15 parts by weight of thermosetting resin to 100 parts by weight of silver flake. One of ordinary skill in the art would not have been motivated to select from the broad disclosures to select the particular epoxy resin and amine curing agent, the particular silver filler, additionally modify that silver filler to arrive at the claimed silver flake, and furthermore vary the relative amounts of the components over the claimed range without the benefit of hindsight.

Newly cited Ochi (US 2015/0344749) discloses an electrically conductive adhesive composition including: (A) an electrically conductive filler, (B) an epoxy resin, and (C) a curing agent [0001; 0017]. The conductive filler (A) is submicron-sized, particularly 300-900 nm, and Ochi teaches away from sizes above 900 nm [0028]. Ochi’s Example 8 uses silver powder (average diameter 500 nm), bisphenol A epoxy resin, 4,4’-diaminodiphenyl sulfone, 4,4’-diaminodiphenyl ether (Table 1 on p6). Ochi’s silver powder size is less than the size used in the present invention and the reference teaches away from the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787